Exhibit 10.1

SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT
SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”), dated April 3,
2014, by and between VONAGE HOLDINGS CORP., a Delaware corporation (the
“Company”), and Marc P. Lefar (the “Executive”).


WHEREAS, the Executive and the Company previously entered into an Employment
Agreement, dated July 29, 2008 (the “Original Agreement”);
WHEREAS, the Executive and the Company entered into an Amended and Restated
Employment Agreement, dated November 5, 2009 (the “First Amended and Restated
Agreement”);
WHEREAS, the Executive intends to retire from the Company by December 31, 2014,
and the Executive and the Company desire to provide for an orderly transition;
and
WHEREAS, in furtherance of this, the Executive and the Company desire to amend
and restate the First Amended and Restated Agreement on the terms and conditions
set forth below;
NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth, the parties agree as follows:
1.Employment and Duties.
(a)    General. While the Executive is employed during the Term, the Executive
shall serve as Chief Executive Officer of the Company, reporting directly to the
Company’s Board of Directors (the “Board”). The Board shall nominate the
Executive for re-election as a member of the Board at the Company’s 2014 annual
meeting of stockholders. The Executive shall have the duties, responsibilities,
and authority customarily held by the chief executive officer of a public
corporation. All employees of the Company shall report to the Executive or one
of his designees. The Executive shall also perform such other duties as the
Board may from time to time require, consistent with the general level and type
of duties and responsibilities customarily associated with such position. The
Executive’s principal place of employment shall be the principal offices of the
Company, currently located in the Holmdel, New Jersey area; provided, however,
that the Executive understands and agrees that he shall be required to travel
from time to time for business reasons.
(b)    Exclusive Services. For so long as the Executive is employed by the
Company, the Executive shall devote his full- time working time to his duties
hereunder, shall conform to and use his good faith efforts to comply with the
lawful and good faith directions and instructions given to him by the Board and
shall use his good faith efforts to promote and serve the interests of the
Company. Further, the Executive shall not, directly or indirectly, render
services to any other person or organization without the consent of the Board or
otherwise engage in activities that would interfere significantly with the
faithful performance of his duties hereunder. Notwithstanding the foregoing, the
Executive may serve on (i) corporate boards, with the



--------------------------------------------------------------------------------



Board’s prior consent, or (ii) civic or charitable boards or engage in
charitable activities without remuneration therefor. Additionally,
notwithstanding the foregoing, the Executive may manage his personal
investments, and serve as an executor, trustee, or in a similar fiduciary
capacity in connection therewith, provided that such activities do not
contravene the first sentence of this Section 1(b).
2.    Term of Employment. The term of employment under this Agreement (the
“Term”) commenced as of July 29, 2008 (the “Effective Date”) and, unless the
parties hereto mutually agree in writing to extend the Term of this Agreement,
shall terminate on December 31, 2014, unless terminated prior to that date by
the Company or the Executive in accordance with the provisions hereof (the
actual date of termination, the “End Date”).
3.    Compensation and Other Benefits. Subject to the provisions of this
Agreement, the Company shall pay and provide the following compensation and
other benefits to the Executive while the Executive is employed during the Term
as compensation for services rendered hereunder:
(a)    Base Salary. The Company shall pay to the Executive a base salary (the
“Base Salary”) at the annual rate of $975,000, payable in substantially equal
installments at such intervals as may be determined by the Company in accordance
with its ordinary payroll practices as applicable to senior executives as
established from time to time.
(b)    [Intentionally omitted.]
(c)    Equity Awards. The Executive was previously granted nonqualified stock
options to purchase shares of common stock of the Company (the “Options”) under
the Vonage Holdings Corp, 2006 Incentive Plan, as amended and restated from time
to time (the “Equity Plan”) pursuant to award agreements between the Executive
and the Company dated as of July 29, 2008, September 1, 2009, December 1, 2009,
April 1, 2010, April 1, 2011, April 2, 2012, and April 1, 2013 (collectively,
the “Option Awards”) and restricted stock units settleable in shares of common
stock of the Company (the “RSUs”) under the Equity Plan pursuant to award
agreements between the Executive and the Company dated as of April 1, 2011,
April 2, 2012, December 11, 2012, and April 1, 2013 (collectively, the “RSU
Awards” and, together with the Option Awards, the “Equity Awards”). No Options
or RSUs shall vest after the date of this Agreement (except to the extent the
Agreement is extended by mutual agreement of the parties pursuant to Section 2)
other than those certain restricted stock units covering 408,163 shares of
common stock of the Company granted pursuant to the December 11, 2012 RSU Award
(the “December RSUs”) that shall vest on December 11, 2014, subject to the
Executive’s continued employment on that date, except as otherwise provided in
Sections 4(b) and 4(c) below; provided, however, that upon a Change of Control
(as defined in the Equity Plan) on or prior to the End Date, all then
outstanding Options and RSUs shall become fully vested and, with respect to all
such Options, exercisable, immediately prior to such Change of Control. All
Options that are vested and outstanding as of the End Date shall remain
exercisable for 360 days following the End Date, but in no event after the tenth
anniversary of the original grant date of such Option. This Section 3(c) and
Section 4(b) below together set forth the Executive’s complete right and
entitlement to any vesting in respect of the Options and RSUs in connection with
the Executive’s employment and termination of employment with the Company and
notwithstanding anything to



--------------------------------------------------------------------------------



the contrary herein or in the Equity Awards, except as expressly provided in
this Section 3(c) or Section 4(b), the Executive shall not be entitled to any
vesting of the Equity Awards as a result of, in connection with, or following,
the termination of Executive’s employment for any reason. If and to the extent
that the Company’s contractual arrangement with Fidelity Stock Plan Services,
LLC (“Fidelity”) permits the Executive to utilize Fidelity’s group trading
platform and benefit from the negotiated rates relating thereto, such benefit
shall be made available to the Executive.
(d)    Annual Cash Bonus. Subject to compliance with Section 4(b)(iii) below,
the Executive shall be eligible to receive a lump sum performance-based bonus
for fiscal year 2014 targeted at 150% of Base Salary in accordance with the
Company’s current annual bonus program applicable to senior executives (the
“2014 Bonus”). The amount, if any, of the 2014 Bonus shall be determined by the
Board, based on the Company’s actual performance against applicable targets, as
adjusted up or down on the same basis as all participants, and paid in 2015
prior to March 15th. If the Executive’s employment with the Company is
terminated by the Company for Cause or the Executive resigns from his employment
prior to December 31, 2014 without Good Reason, the Executive shall not receive
any portion of such bonus.
(e)    Employee Benefit Plans. The Executive shall be entitled to participate in
all employee welfare, pension, and fringe benefit plans, programs and
arrangements of the Company, in accordance with their respective terms, as may
be amended from time to time, and on a basis no less favorable than that made
available to other senior executives of the Company.
(f)    Expenses. The Company shall reimburse the Executive for reasonable travel
and other business-related expenses incurred by the Executive in the fulfillment
of his duties hereunder, upon presentation of written documentation thereof, in
accordance with the applicable expense reimbursement policies and procedures of
the Company as in effect from time to time. Permitted business expenses shall
include first-class airplane travel for Company business trips. The
reimbursement of all expenses under this Section 3(f) shall be subject to
Section 4(d)(vii) of this Agreement.
(g)    Vacation. The Executive shall be entitled to 20 days paid time off for
each fiscal year during the Term. If the Executive does not use any portion of
the allotted paid time off in any fiscal year, the Executive shall be entitled
to add any and all unused paid time off to the paid time off permitted under
this Agreement for the following fiscal year.
(h)    Housing and Relocation Benefits. Except as otherwise provided in Section
4(b) below, while the Executive is employed during the Term, the Company shall
pay, or reimburse the Executive for, the cost during the Term of housing (i.e.,
furnished housing, including utilities) for the Executive while the Executive is
at the Company’s principal offices, to be paid, if reimbursed, to the Executive
monthly in arrears subject to the submission of reasonable documentation. The
Company shall gross up for tax purposes any income arising from such payment or
reimbursement that is treated as nondeductible taxable income to the Executive
so that the economic benefit is the same to the Executive as if such payment or
benefits were provided on a non-taxable basis to the Executive. The Executive
shall also be entitled to relocation benefits customarily made available to a
chief executive officer. For the avoidance of



--------------------------------------------------------------------------------



doubt, the Company shall use commercially reasonable efforts to renew the
existing lease to the current housing made available to the Executive located
near the Company’s principal offices in a manner such that the lease shall
continue, and the Executive shall be permitted to utilize such housing, during
the Term and as otherwise provided in Section 4(b) below. The payment or
reimbursement of all expenses under this Section 3(h) shall be subject to
Section 4(d)(vii) of this Agreement.
(i)    Travel Benefits. While the Executive is employed during the Term, the
Company shall promptly pay, or reimburse the Executive for, the Executive’s
commercial air and car transport between his residence in Atlanta, Georgia and
the Company’s principal offices. The Company shall also promptly pay, or
reimburse the Executive for, the costs of his private air travel from and to the
Company’s principal offices in Holmdel, New Jersey (subject to the submission of
reasonable documentation) in (a) an annual amount up to a maximum of $600,000,
plus (b) an amount equal to the cost of commercial air travel for each trip
(i.e., the cost of a first-class, fully refundable, direct flight booked one
week prior to travel) while employed during the Term. The Company shall gross up
for tax purposes any income arising from such payment or reimbursement of
commuting expenses that is treated as nondeductible taxable income to the
Executive so that the economic benefit is the same to the Executive as if such
payment or benefits were provided on a non-taxable basis to the Executive. If
requested by the Company, the Executive will participate in agreements from time
to time to reasonably allocate costs of such travel among himself and other
employees who are passengers on such flights. The payment or reimbursement of
all expenses under this Section 3(i) shall be subject to Section 4(d)(vii) of
this Agreement.
(j)    Legal Fees. Upon presentation of appropriate documentation, the Company
shall pay the Executive’s reasonable counsel fees incurred in connection with
the negotiation and documentation of this Agreement, up to a maximum of $15,000,
and to the extent such amount is taxable to the Executive, the Company shall
gross up for tax purposes any income arising from such fees so that the economic
benefit is the same to the Executive as if such payment was provided on a
non-taxable basis to the Executive. The reimbursement of all expenses under this
Section 3(j) shall be subject to Section 4 (d)(vii) of this Agreement.
(k)    Other Benefits and Perquisites. The Executive shall be entitled to such
other benefits and perquisites as may be available generally to other senior
executives of the Company. The reimbursement of all expenses under this Section
3(k) shall be subject to Section 4(d)(vii) of this Agreement.
4.    Termination of Employment.
(a)    Termination for Cause; Resignation without Good Reason
(i)    If the Company terminates the Executive’s employment for Cause, or if the
Executive resigns from his employment hereunder other than for Good Reason, the
Executive shall only be entitled to payment of any unpaid Base Salary through
and including the date of termination or resignation, any unpaid expense
reimbursement or tax gross ups, any accrued but unused vacation, and any other
amounts or benefits required to be paid under



--------------------------------------------------------------------------------



this Agreement through the date of termination or resignation, including but not
limited to those under Sections 3(f), 3(h), 3(i) and 3(j) hereof (in each case
only to the extent earned or accrued prior to such date of termination or
resignation), or provided by law or under any plan, program, policy or practice
of the Company (the “Other Accrued Compensation and Benefits”). The Executive
shall have no further right under this Agreement to receive any other
compensation or benefits after such termination or resignation of employment.
(ii)    For purposes of this Agreement, “Cause” shall mean: (A) any act or
omission that constitutes a material breach by the Executive of his obligations
under this Agreement; (B) the willful and continued failure or refusal of the
Executive (not as a consequence of illness, accident or other incapacity) to
perform the duties reasonably required of him hereunder; (C) the Executive’s
conviction of, or plea of nolo contendere to, (x) any felony or (y) another
willful crime involving dishonesty or moral turpitude or which reflects
negatively upon the Company in a material manner or otherwise materially impairs
or impedes its operations; (D) the Executive’s engaging in any willful
misconduct, gross negligence or act of dishonesty with regard to the Company or
his material duties, which conduct is injurious to the Company and its
subsidiaries or affiliates (collectively, the “ Company Group”); (E) the
Executive’s material breach of either a material written policy of the Company
or, to the extent the Executive is aware of such rules or has been informed by
the Company’s counsel, the relevant rules of any governmental or regulatory body
applicable to the Company; or (F) the Executive’s refusal to follow the lawful
directions of the Board; provided, however, that no event or condition described
in clauses (A), (B), (E) or (F) shall constitute Cause unless (i) the Company
first gives the Executive written notice of its intention to terminate his
employment for Cause and the grounds for such termination, and (ii) such grounds
for termination (if susceptible to correction) are not corrected by the
Executive within 30 days of his receipt of such notice (or, in the event that
such grounds cannot be corrected within such 30-day period, the Executive has
not taken all reasonable steps within such 30-day period to correct such grounds
as promptly as practicable thereafter).
(iii)    For purposes of this Agreement, “Good Reason” shall mean the occurrence
of any of the following events without the Executive’s prior written consent:
(A) a material diminution in the Executive’s Base Salary or target bonus
percentage for the 2014 Bonus; (B) a material diminution of the authority,
duties or responsibilities of the Executive from those set forth in this
Agreement, including, without limitation, ceasing to be the chief executive
officer of the Company (or its ultimate parent following a Change of Control),
but excluding the assignment, in accordance with discussion with and agreement
of the Executive, to another individual of the direct supervision and/or
management of various functions of the Company so long as such individual
continues to report to the Executive; or (C) the Executive ceasing to report
directly to the Board; provided, however, that no event or condition described
in clauses (A) through (C) shall constitute Good Reason unless (x) the Executive
gives the Company within 60 days of the occurrence of the Good Reason event,
written notice of his intention to terminate his employment for Good Reason and
the grounds for such termination, and (y) such grounds for termination (if
susceptible to correction) are not corrected by the Company within 30 days of
its receipt of such notice (or, in the event that such grounds cannot be
corrected within such 30 day period, the Company has not taken



--------------------------------------------------------------------------------



all reasonable steps within such 30 day period to correct such grounds as
promptly as practicable thereafter). Such termination for Good Reason by the
Executive must occur within 120 days of the occurrence of the Good Reason event.
(b)    Expiration of the Term; Termination by the Company Without Cause;
Resignation for Good Reason
(i)    If the Executive’s employment terminates (other than for Cause) due to
expiration of the Term on December 31, 2014, or if, prior to December 31, 2014,
the Executive’s employment is terminated by the Company without Cause or by the
Executive for Good Reason, subject to Section 4(d) below, the Executive shall be
entitled to the following: (A) Base Salary for the remainder of the period
through December 31, 2014 (if any), which amount shall be payable in lump sum 60
days following the End Date; (B) the 2014 Bonus (if any), which amount shall be
payable in 2015 prior to March 15th; (C) the December RSUs shall vest 60 days
following the End Date if and to the extent the December RSUs remain unvested as
of the End Date; (D) access to (1) the Executive’s executive assistant as of the
End Date (or a substitute assistant with reasonable experience) on at least a
half-time basis and (2) a full-time office located at the Company’s offices in
Atlanta, Georgia for 120 days following the End Date; (E) continued entitlement
to the housing benefits set forth in Section 3(h) with respect to costs incurred
during the 30 day period following the End Date, which amounts shall be paid or
reimbursed 60 days following the End Date; and (F) the Other Accrued
Compensation and Benefits; provided, that in the case of the compensation and
other benefits described in clauses (A), (B), (C), (D) and (E), the Executive
shall comply with subsections (iii) and (iv) below. The Executive shall have no
further rights under this Agreement to receive any other compensation or
benefits after such termination of employment, except as otherwise provided in
subsection (ii) below.
(ii)    Except as otherwise provided in Section 4(a) above, after the End Date,
subject to the Executive’s timely election of COBRA continuation coverage, (A)
the Company shall pay the Executive on a monthly basis the group medical, dental
and vision continuation coverage premiums for the Executive and his dependents
under COBRA in excess of the amount the Executive would have paid if he were an
active employee for the COBRA continuation coverage period, provided that the
Executive or his dependents are eligible and remain eligible for COBRA coverage;
and (B) Executive and, to the extent applicable, his eligible dependents shall
be entitled to continued participation in the medical, dental, and vision
insurance plans of the Company as in effect from time to time for a period
commencing on the 18 month anniversary of the End Date and ending on the 36
month anniversary of the End Date, so long as the Executive pays to the Company,
at such time or times as COBRA premiums would ordinarily be due, an amount equal
to the fair market value (as reasonably determined by the Company) of the cost
of coverage applicable to the Executive and, to the extent applicable, his
eligible dependents under the Company’s medical, dental and vision plans;
provided, however, that the Company may elect to provide any of the benefits
coverages described above under a separate insurance policy offering
substantially comparable benefits. Notwithstanding anything to the contrary
herein, in the event that the Executive receives group health coverage from
another employer of him (in



--------------------------------------------------------------------------------



which event the Executive shall promptly notify the Company in writing), such
continuation of coverage by the Company under this Section 4(b)(ii) shall
immediately cease. For purposes of this Agreement, “COBRA” shall mean the
requirements of (1) Part 6 of Subtitle B of Title I of the Employee Retirement
Income Security Act of 1974, as amended, and (2) Section 4980B of the Internal
Revenue Code of 1986, as amended (the “Code”).
(iii)    The Company shall not be required to make the payments and provide the
benefits (including accelerated vesting of the December RSUs) provided for under
either clauses (A), (B), (C), and (E) of subsection (i) above or subsection (ii)
above, or continue to provide the benefits under clause (D) of subsection (i)
above, unless the Executive executes and delivers to the Company a release in
substantially the form attached hereto as Exhibit A, and the release has become
effective and irrevocable in its entirety.
(iv)    If, following a termination of employment without Cause, the Executive
materially breaches provisions of (A) the Confidentiality Agreement (defined
below), (B) Sections 5 or 7 hereof, or (C) the Non-Compete Agreement (defined
below), the Executive shall not be eligible, as of the date of such material
breach, for the payments and benefits described in Sections 4(b)(i) and Section
4(b)(ii), and any and all obligations and agreements of the Company with respect
to such payments and benefits shall thereupon cease (and the Company shall be
entitled to recoup any and all such payments and benefits previously paid or
awarded to the Executive), provided, however, that no event or condition
described in the Confidentiality Agreement, Sections 5 or 7 hereof, or the
Non-Compete Agreement shall constitute a breach unless (i) the Company first
gives the Executive written notice of its intention to terminate his payments
and benefits described in Sections 4(b)(i) and 4(b)(ii) and the grounds for such
loss of eligibility for payments and benefits, and (ii) such grounds for
termination of payments and benefits (if susceptible to correction) are not
corrected by the Executive within 30 days of his receipt of such notice (or, in
the event that such grounds cannot be corrected within such 30-day period, the
Executive has not taken all reasonable steps within such 30-day period to
correct such grounds as promptly as practicable thereafter).
(c)    Termination Due to Death or Disability. The Executive’s employment with
the Company shall terminate automatically on the Executive’s death. In the event
of the Executive’s disability, the Company shall be entitled to terminate his
employment. In the event of termination of the Executive’s employment by reason
of the Executive’s death or disability, (i) the Company shall pay and provide to
the Executive (or his estate, as applicable), subject to Section 4(d) below, the
compensation and benefits set forth in Section 4(b)(i) (other than clauses (D)
and (E) thereof) and Section 4(b)(ii) above, and (ii) one-half of the number of
December RSUs then outstanding and unvested shall vest, subject, in each case,
to compliance by the Executive’s estate with the requirements of Section
4(b)(iii) above, provided that such amounts (other than the Other Accrued
Compensation and Benefits) shall be reduced (but in no event to an amount below
zero) by the projected tax adjusted amount of disability payments, excluding any
supplemental disability benefits funded through employee contributions, to be
received by the Executive during the six (6) month period following such
termination of employment. For purposes of this Agreement, “disability” means
that the Executive has been unable to engage in



--------------------------------------------------------------------------------



any substantial gainful activity by reason of any medically determinable
physical or mental impairment for 180 days in any one year period.
Notwithstanding the foregoing, in the event that as a result of absence because
of mental or physical incapacity the Executive incurs a “separation from
service” within the meaning of such term under Section 409A of the Code and the
regulations and guidance issued thereunder (“Section 409A”), the Executive shall
on such date automatically be terminated from employment as a disability
termination.
(d)    Payments Subject to Section 409A.
(i)    The intent of the parties is that payments and benefits under this
Agreement comply with Section 409A (except to the extent exempt as short-term
deferrals or otherwise) and, accordingly, to the maximum extent permitted, this
Agreement shall be interpreted to be in compliance therewith. If the Executive
notifies the Company (with specificity as to the reason therefor) that the
Executive believes that any provision of this Agreement (or of any award of
compensation, including equity compensation or benefits) would cause the
Executive to incur any additional tax or interest under Section 409A or the
Company independently makes such determination, the Company shall, after
consulting with the Executive, reform such provision to attempt to comply with
Section 409A through good faith modifications to the minimum extent reasonably
appropriate to conform with Section 409A. To the extent that any provision
hereof is modified in order to comply with Section 409A, such modification shall
be made in good faith and shall, to the maximum extent reasonably possible,
maintain the original intent and economic benefit to the Executive and the
Company of the applicable provision without violating the provisions of Section
409A. If the Executive notifies the Company (with specificity as to the reason
therefor) that the Executive believes that any of the Company’s plans, programs
or payroll practices would cause the Executive to incur any additional tax or
interest under Section 409A, the Company shall in good faith discuss with the
Executive any proposed modifications to such plans, programs or payroll
practices that are reasonably necessary to comply with Section 409A.
(ii)    Subject to this Section 4(d), payments or benefits under Sections 4(b)
or 4(c) shall begin only upon the date the Executive incurs a “separation from
service” within the meaning of such term under Section 409A. For purposes of any
such provision of this Agreement, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service.” The provisions
under this Section 4(d) shall apply with respect to distribution of the payments
and benefits, if any, to be provided to the Executive under Sections 4(b) and
4(c), as applicable.
(iii)    It is intended that each installment, if any, of the payments and
benefits provided under Sections 4(b) and 4 (c) shall be treated as a separate
“payment” for purposes of Section 409A. Neither the Company nor the Executive
shall have the right to accelerate or defer the delivery of any such payments or
benefits except to the extent specifically permitted or required by Section
409A.
(iv)    Each installment of the payments and benefits due under Sections 4(b) or
4(c) that, in accordance with the dates and terms set forth herein, will in all
circumstances, regardless of when the separation from service occurs, be paid
within the Short-Term



--------------------------------------------------------------------------------



Deferral Period (as hereinafter defined) shall be treated as a short-term
deferral within the meaning of Treasury Regulation Section 1.409A-1(b)(4) to the
maximum extent permissible under Section 409A. For purposes of this Agreement,
the “Short-Term Deferral Period” means the period ending on the later of the
15th day of the third month following the end of the Executive’s tax year in
which the separation from service occurs and the 15th day of the third month
following the end of the Company’s tax year in which the separation from service
occurs; and
(v)    If, as of the date of the “separation from service” of the Executive from
the Company, the Executive is a “specified employee” (within the meaning of that
term under Section 409A(a)(2)(B), then with regard to any payment or the
provision of any benefit that is specified herein as subject to this Section or
is otherwise considered “deferred compensation” under Section 409A (whether
under this Agreement, any other plan, program, payroll practice or any equity
grant) and is payable upon the Executive’s separation from service, such payment
or benefit shall not be made or provided until the date which is the earlier of
(A) the expiration of the six (6)-month-and-one-day period measured from the
date of such “separation from service” of the Executive, and (B) the date of the
Executive’s death (the “Delay Period”) and this Agreement and each such plan,
program, payroll practice or equity grant shall hereby be deemed amended
accordingly. Upon the expiration of the Delay Period, all payments and benefits
delayed pursuant to this Section (whether they would have otherwise been payable
in a single sum or in installments in the absence of such delay) shall be paid
or reimbursed to the Executive in a lump sum with interest at the prime rate as
published in the Wall Street Journal on the first business day of the Delay
Period (provided that any payment measured by a change in value that continues
during the Delay Period shall not be credited with interest for the Delay
Period), and any remaining payments and benefits due under this Agreement shall
be paid or provided in accordance with the normal payment dates specified for
them herein.
(vi)    The determination of whether and when a separation from service of the
Executive from the Company has occurred shall be made in a manner consistent
with, and based on the presumptions set forth in, Treasury Regulation Section
1.409A-1(h). Solely for purposes of this Section 4(d)(vi), “Company” shall
include all persons with whom the Company would be considered a single employer
under Sections 414(b) and 414(c) of the Code.
(vii)    All reimbursements and in-kind benefits provided under this Agreement
shall be made or provided in accordance with the requirements of Section 409A to
the extent that such reimbursements or in-kind benefits are subject to Section
409A. All expenses or other reimbursements paid pursuant herewith that are
taxable income to the Executive shall in no event be paid later than the end of
the calendar year next following the calendar year in which the Executive incurs
such expense or pays such related tax. With regard to any provision herein that
provides for reimbursement of costs and expenses or in-kind benefits, except as
permitted by Section 409A, the right to reimbursement or in-kind benefits shall
not be subject to liquidation or exchange for another benefit, the amount of
expenses eligible for reimbursement, of in-kind benefits, provided during any
taxable year shall not affect the



--------------------------------------------------------------------------------



expenses eligible for reimbursement, or in-kind benefits to be provided, in any
other taxable year, provided that the foregoing clause shall not be violated
without regard to expenses reimbursed under any arrangement covered by Section
105(b) of the Code solely because such expenses are subject to a limit related
to the period the arrangement is in effect and such payments shall be made on or
before the last day of the Executive’s taxable year following the taxable year
in which the expense occurred. Any tax gross-up shall be made no later than the
end of the calendar year next following the calendar year in which the Executive
remits the related tax.
(viii)    Whenever a payment under this Agreement specifies a payment period
with reference to a number of days (e.g., “payment shall be made within thirty
(30) days following the date of termination”), the actual date of payment within
the specified period shall be within the sole discretion of the Company.
(e)    Notice of Termination. Any termination of employment by the Company or
the Executive shall be communicated by a written “Notice of Termination” to the
other party hereto given in accordance with Section 22 of this Agreement. In the
event of a termination by the Company for Cause or resignation by the Executive
for Good Reason, the Notice of Termination shall (i) indicate the specific
termination provision in this Agreement relied upon, (ii) set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated and
(iii) specify the date of termination, which date shall not be more than 30 days
after the giving of such notice. The failure by the Executive or the Company to
set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Good Reason or Cause shall not waive any right of
the Executive or the Company, respectively, hereunder or preclude the Executive
or the Company, respectively, from asserting such fact or circumstance in
enforcing the Executive’s or the Company’s rights hereunder to the extent that
such fact or circumstance is on the same asserted basis within the definition
for the termination. In the event of a termination by the Company without Cause,
or resignation by the Executive other than for Good Reason, the Notice of
Termination shall specify the date of termination, which date (in the case of
notice provided by the Executive to the Company) shall not be less than 30 days
after the giving of such notice.
(f)    Resignation from Directorships and Officerships. The termination of the
Executive’s employment for any reason or no reason shall constitute the
Executive’s resignation from (i) any director, officer, or employee position the
Executive has with members of the Company Group, and (ii) all fiduciary
positions (including as a trustee) the Executive holds with respect to any
employee benefit plans or trusts established by the Company. The Executive
agrees that this Agreement shall serve as written notice of resignation in this
circumstance.
5.    Confidentiality.
(a)    Confidential Information. The Executive has entered into and is subject
to the Company’s Employee Confidentiality and Innovations Agreement
substantially in the form attached hereto as Exhibit B (the “Confidentiality
Agreement”).



--------------------------------------------------------------------------------



(b)    Exclusive Property. The Executive confirms that all Confidential
Information (as defined in the Confidentiality Agreement) is and shall remain
the exclusive property of the Company Group. All business records, papers and
documents kept or made by the Executive relating to the business of the Company
Group shall be and remain the property of the Company Group. Upon the request
and at the expense of the Company Group, the Executive shall promptly make all
disclosures, execute all instruments and papers, and perform all acts reasonably
necessary to vest and confirm in the Company Group, fully and completely, all
rights created or contemplated by this Section 5(b). Notwithstanding the
foregoing, subject to Sections 5 through 7 hereof, Executive shall maintain
ownership and use of his rolodex and other address books and the Company shall
cooperate and reasonably assist Executive in the transfer to Executive of his
personal files and contacts as well as any cell phone and mobile device numbers
used by Executive if such numbers are registered in the Company’s name.
6.    Noncompetition. The Executive has entered into and is subject to a
Non-Compete Agreement with the Company substantially in the form attached hereto
as Exhibit C (the “Non-Compete Agreement”).
7.    Non-Solicitation and Non-Hire. The Executive has agreed and now confirms
that for a period commencing on the Effective Date and ending 12 months
following the End Date (the “Restricted Period”), other than in the good faith
performance of his duties to the Company as chief executive officer, the
Executive shall not, directly or indirectly: (a) interfere with or attempt to
interfere with the relationship between any person who is, or was during the
then-most recent 12-month period, an employee, officer, representative or agent
of the Company Group, or solicit or induce or attempt to solicit or induce any
of them to leave the employ of any member of the Company Group or violate the
terms of their respective contracts, or any employment arrangements, with such
entities; or (b) hire, recruit or attempt to hire any person who was employed by
any member of the Company Group at any time during the then-most recent 12-month
period; provided, that this clause (b) shall not apply to the recruitment or
hiring of any individual whose employment with any member of the Company Group
has been terminated for a period of six months or longer; or (c) induce or
attempt to induce any customer, client, supplier, licensee or other business
relation of any member of the Company Group to cease doing business with any
member of the Company Group, or in any way interfere with the relationship
between any member of the Company Group and any customer, client, supplier,
licensee or other business relation of any member of the Company Group, provided
the foregoing clause (c) shall not apply to consumers. Nothing in this Section 7
shall be violated by the Executive serving upon request as a reference, so long
as he does not have a business relationship with the person to whom the
reference is being given, and nothing in this Section 7 shall be violated by the
Executive engaging in general advertising that is not specifically targeted at
the persons referred to in clauses (a), (b) and (c) that have a relationship
with a member of the Company Group. As used herein, the term “indirectly” shall
include, without limitation, the Executive’s authorizing the use of the
Executive’s name by any competitor of any member of the Company Group to induce
or interfere with any employee or business relationship of any member of the
Company Group.
8.    Certain Remedies.



--------------------------------------------------------------------------------



(a)    Injunctive Relief. Without intending to limit the remedies available to
either party hereto, including, but not limited to, those set forth in Section
12 hereof, each of the parties hereto agrees that a breach of any of the
covenants contained in Sections 5, 6, 7 or 10 of this Agreement may result in
material and irreparable injury to the other party for which there is no
adequate remedy at law, that it shall not be possible to measure damages for
such injuries precisely and that, in the event of such a breach or threat
thereof, any non-breaching party shall be entitled to seek a temporary
restraining order or a preliminary or permanent injunction, or both, without
bond or other security, restraining the breaching party from engaging in
activities prohibited by the covenants contained in Sections 5, 6, 7 or 10 of
this Agreement or such other relief as may be required specifically to enforce
any of the covenants contained in this Agreement. Such injunctive relief in any
court shall be available to the non-breaching party in lieu of, or prior to or
pending determination in, any arbitration proceeding.
(b)    Extension of Restricted Period. In addition to the remedies the Company
may seek and obtain pursuant to Section 12 hereof, the Restricted Period may, in
the court’s discretion, be extended by any and all periods during which the
Executive shall be found by a court possessing personal jurisdiction over him to
have been in violation of the covenants contained in Sections 5 through 7 of
this Agreement.
9.    Cooperation; Defense of Claims. The Executive agrees that, during the Term
and thereafter, upon request from the Company, the Executive shall reasonably
cooperate with the Company in connection with any matters the Executive worked
on during his employment with the Company and any related transitional matters
(including, without limitation, assisting in the search process for a new Chief
Executive Officer to succeed the Executive and the transition of Executive’s
duties and responsibilities to such new Chief Executive Officer). In addition,
the Executive agrees to reasonably cooperate with the Company in the defense of
any claims or actions that may be made by or against the Company Group arising
out of or relating to matters in which the Executive was involved on or prior to
the End Date, except if the Executive’s reasonable interests are adverse to the
Company Group in such claim or action. Such cooperation shall include, but not
be limited to, being reasonably available for conferences and interviews,
cooperating with the Company and its affiliates in the defense of any claims or
actions that are made and/or may be made by or against the Company or any of its
affiliates arising out of or relating to matters in which the Executive was
involved on or prior to the End Date, and, in general, providing the Company and
its affiliates and their respective counsel with the full benefit of Executive's
knowledge with respect to any such matter; provided, that, the Company agrees to
promptly reimburse the Executive for all of the Executive’s reasonable travel
and other direct expenses incurred, or to be reasonably incurred, to comply with
the Executive’s obligations under this Section 9.
10.     Nondisparagement. Each of the Company and the Executive agrees during
the Term hereof and for one year thereafter not to make, directly or indirectly
(with the intent to damage the other), any derogatory, negative or disparaging
public statement about the other party hereto (or, as applicable, any other
member of the Company Group, any current or former officers, directors, or
employees thereof). Notwithstanding anything to the contrary contained herein,
nothing in this Agreement shall prohibit or restrict the Executive or the
Company from, truthfully



--------------------------------------------------------------------------------



and in good faith: (i) disclosing that the Executive is no longer employed by
the Company; (ii) making any disclosure of information required by law; (iii)
providing information to, or testifying or otherwise assisting in any
investigation or proceeding brought by, any federal regulatory or law
enforcement agency or legislative body, any self-regulatory organization, or the
Company’s designated legal, compliance or human resources officers; (iv) filing,
testifying, participating in or otherwise assisting in a proceeding relating to
an alleged violation of any federal, state or municipal law relating to fraud,
or any rule or regulation of the Securities and Exchange Commission or any
self-regulatory organization; or (v) making statements (in the case of the
Executive) in the good faith performance of his duties to the Company.
11.    Source of Payments. All payments provided under this Agreement, other
than payments made pursuant to a plan which provides otherwise, shall be paid in
cash from the general funds of the Company, and no special or separate fund
shall be established, and no other segregation of assets shall be made, to
assure payment. The Executive shall have no right, title or interest whatsoever
in or to any investments which the Company may make to aid the Company in
meeting its obligations hereunder. To the extent that any person acquires a
right to receive payments from the Company hereunder, such right shall be no
greater than the right of an unsecured creditor of the Company.
12.    Arbitration. Any dispute or controversy arising under or in connection
with this Agreement or otherwise in connection with the Executive’s employment
by the Company that cannot be mutually resolved by the parties to this Agreement
and their respective advisors and representatives shall be settled exclusively
by arbitration in New Jersey in accordance with the rules of the American
Arbitration Association before one arbitrator of exemplary qualifications and
stature, who shall be selected jointly by an individual to be designated by the
Company and an individual to be selected by the Executive, or if such two
individuals cannot promptly agree on the selection of the arbitrator, who shall
be selected by the American Arbitration Association. Notwithstanding anything to
the contrary contained herein, the arbitrator shall allow for discovery
sufficient to adequately arbitrate any claims, including access to essential
documents and witnesses. The award of the arbitrator with respect to such
dispute or controversy shall be in writing with sufficient explanation to allow
for such meaningful judicial review as is permitted by law, and that such
decision shall be enforceable in any court of competent jurisdiction and shall
be binding on the parties hereto. The remedies available in arbitration shall be
identical to those allowed at law. The arbitrator shall be entitled to award to
the prevailing party in any arbitration or judicial action under this Agreement
reasonable attorneys’ fees and any costs of the arbitration payable by such
party, consistent with applicable law, provided that no such award shall be made
against the Executive unless the arbitrator finds the Executive’s positions in
such arbitration or dispute to have been frivolous or taken in bad faith.
13.    Nonassignability; Binding Agreement.
(a)    By the Executive. This Agreement and any and all of the Executive’s
rights, duties, obligations or interests hereunder shall not be assignable or
delegable by the Executive.
(b)    By the Company. This Agreement and any and all of the Company’s rights,
duties, obligations or interests hereunder shall not be assignable by the
Company, except as incident to a



--------------------------------------------------------------------------------



reorganization, merger or consolidation, or transfer of all or substantially all
of the Company’s assets and then only if the Company’s obligations hereunder are
assumed by the assignee.
(c)    Binding Effect. This Agreement shall be binding upon, and inure to the
benefit of, the parties hereto, any successors to or permitted assigns of the
Company, and the Executive’s heirs and the personal representatives of the
Executive’s estate.
14.    Withholding. Any payments made or benefits provided to the Executive
under this Agreement shall be reduced by any applicable withholding taxes or
other amounts required to be withheld by law or contract.
15.    Excise Tax.
(a)    In the event it shall be determined that any payment, benefit or
distribution (or combination thereof) by the Company, any of the Company’s
affiliates, one or more trusts established by the Company for the benefit of its
employees, or any other person or entity, to or for the benefit of the Executive
(whether paid or payable or distributed or distributable pursuant to the terms
of this Agreement, or otherwise pursuant to or by reason of any other agreement,
policy, plan, program or arrangement, including without limitation any stock
option, stock appreciation right, phantom equity awards or similar right, or the
lapse or termination of any restriction on the vesting or exercisability of any
of the foregoing) (a “Payment”) would be subject to the excise tax imposed by
Section 4999 of the Code by reason of being “contingent on a change in ownership
or control” of the Company, within the meaning of Section 280G of the Code (or
any successor provision thereto) or any interest or penalties are incurred by
the Executive with respect to such excise tax (such excise tax, together with
any such interest and penalties, hereinafter collectively referred to as the
“Excise Tax”), then the Executive shall be entitled to receive an additional
payment or payments (a “Gross-Up Payment”) in an amount such that after payment
by the Executive of all taxes (including any interest or penalties imposed with
respect to such taxes), including, without limitation, any income taxes (and any
interest and penalties imposed with respect thereto) and the Excise Tax imposed
upon the Gross-Up Payment, the Executive retains an amount of the Gross-Up
Payment equal to the Excise Tax imposed upon the Payments.
(b)    Subject to the provisions of Section 15(a) hereof, all determinations
required to be made under this Section 15, including whether and when a Gross-Up
Payment is required and the amount of such Gross-Up Payment and the assumptions
to be utilized in arriving at such determination, shall be made by a nationally
recognized certified public accounting firm as may be designated by the Company,
and reasonably satisfactory to the Executive (the “Accounting Firm”), which
shall provide detailed supporting calculations both to the Company and the
Executive within fifteen (15) business days of the closing of the change in
ownership or control of the Company, or such earlier time as is requested by the
Company. All fees and expenses of the Accounting Firm shall be borne solely by
the Company. Any Gross-Up Payment, as determined pursuant to this Section 15,
shall be paid by the Company to the Executive (or to the appropriate taxing
authority on the Executive’s behalf) when due immediately prior to the date the
Executive is required to make payment of any Excise Tax or other taxes. If the
Accounting Firm determines that no Excise Tax is payable by the Executive, it
shall so indicate to the



--------------------------------------------------------------------------------



Executive in writing. Any determination by the Accounting Firm shall be binding
upon the Company and the Executive absent a contrary determination by the
Internal Revenue Service or a court of competent jurisdiction; provided,
however, that no such determination shall eliminate or reduce the Company’s
obligation to provide any Gross-Up Payment that shall be due as a result of such
contrary determination. As a result of the uncertainty in the application of
Section 4999 of the Code (or any successor provision thereto) and the
possibility of similar uncertainty regarding state or local tax law at the time
of any determination by the Accounting Firm hereunder, it is possible that the
amount of the Gross-Up Payment determined by the Accounting Firm to be due to
(or on behalf of) the Executive is lower than the amount actually due
(“Underpayment”). In the event that the Company exhausts its remedies pursuant
to Section 15(c) and the Executive thereafter is required to make a payment of
any Excise Tax, the Accounting Firm shall determine the amount of the
Underpayment that has occurred as promptly as possible and notify the Company
and the Executive of such calculations, and any such Underpayment (including the
Gross-Up Payment to the Executive) shall be promptly paid by the Company to or
for the benefit of the Executive within five (5) business days after receipt of
such determination and calculations.
(c)    The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of any Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten (10) business days after the Executive is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid. The
Executive shall not pay such claim prior to the expiration of the thirty (30)
day period following the date on which he gives such notice to the Company (or
such shorter period ending on the date that any payment of taxes with respect to
such claim is due). If the Company notifies the Executive in writing prior to
the expiration of such period that it desires to contest such claim, the
Executive shall (i) give the Company any information which is in the Executive’s
possession reasonably requested by the Company relating to such claim, (ii) take
such action in connection with contesting such claim as the Company shall
reasonably request in writing from time to time, including, without limitation,
accepting legal representation with respect to such claim by an attorney
reasonably selected by the Company, (iii) cooperate with the Company in good
faith in order to effectively contest such claim, and (iv) permit the Company to
participate in any proceedings relating to such claim; provided, however, that
the Company shall bear and pay directly all costs and expenses (including
additional interest and penalties) incurred in connection with such contest and
shall indemnify and hold the Executive harmless, on an after-tax basis, for any
Excise Tax or income tax (including interest and penalties with respect thereto)
imposed as a result of such representation and payment of costs and expenses.
Without limitation on the foregoing provisions of this Section 15(c), the
Company shall control all proceedings taken in connection with such contest and,
at its sole option, may pursue or forego any and all administrative appeals,
proceedings, hearings and conferences with the taxing authority in respect of
such claim and may, at its sole option, either direct the Executive to pay the
tax claimed and sue for a refund or contest the claim in any permissible manner,
and the Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, further, that if the
Company directs the Executive to pay such claim and sue for a



--------------------------------------------------------------------------------



refund, the Company shall pay the amount of such claim to the Executive, and
shall indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax or income tax (including interest or penalties with respect thereto)
imposed with respect to such payment or with respect to any imputed income with
respect to such payment (including the applicable Gross-Up Payment); provided,
further, that if the Executive is required to extend the statute of limitations
to enable the Company to contest such claim, the Executive may limit this
extension solely to such contested amount. The Company’s control of the contest
shall be limited to issues with respect to which a Gross-Up Payment would be
payable hereunder and the Executive shall be entitled to settle or contest, as
the case may be, any other issue raised by the Internal Revenue Service or any
other taxing authority. The reimbursement of expenses incurred by the Executive
due to a tax contest or litigation addressing the existence or amount of an
Excise Tax liability shall be reimbursed promptly, but in no event be made later
than the end of the calendar year next following the calendar year in which the
taxes that are subject of the contest or litigation are remitted to the taxing
authority (or if no taxes are remitted as a result of such audit or litigation,
the end of the calendar year next following the calendar year in which the audit
is completed or there is a final and nonappealable settlement or other
resolution of the litigation). In addition, without extending the time of any
obligation in this Section 15, any tax Gross-Up Payment shall be made no later
than the end of the calendar year next following the calendar year in which the
Executive remits the related tax.
(d)    If, after the receipt by the Executive of an amount paid by the Company
pursuant to this Section 15, the Executive becomes entitled to receive any
refund with respect to a Gross-Up Payment, the Executive shall promptly pay to
the Company the amount of such refund received (together with any interest paid
or credited thereon after taxes applicable thereto). Notwithstanding the
foregoing, in the event that the obligation to refund any amount shall be a
violation of the Sarbanes-Oxley Act of 2002, such obligation to refund shall be
null and void.
(e)    To the extent that the applicable regulations under Code Section 280G
permits a later recalculation by the Company, or requires a later recalculation,
of whether the Payments are subject to the Excise Tax, the provisions of this
Section 15 shall again be applied based upon such recalculation.
16.    Amendment; Waiver. This Agreement may not be modified, amended or waived
in any manner, except by an instrument in writing signed by both parties hereto.
The waiver by either party of compliance with any provision of this Agreement by
the other party shall not operate or be construed as a waiver of any other
provision of this Agreement, or of any subsequent breach by such party of a
provision of this Agreement.
17.    Governing Law. All matters affecting this Agreement, including the
validity thereof, are to be governed by, and interpreted and construed in
accordance with, the laws of the State of New Jersey applicable to contracts
executed in and to be performed in that State.
18.    Survival of Certain Provisions. The rights and obligations set forth in
Sections 3(c), 3(d), 4(a), 4(b), 4(c) and 4(d), Sections 5 through 12 and
Section 15 hereof shall survive any termination or expiration of this Agreement.



--------------------------------------------------------------------------------



19.    Entire Agreement; Supersedes Previous Agreements. This Agreement,
together with the (i) Employee Confidentiality and Innovations Agreement, (ii)
Non-Compete Agreement, (iii) Equity Awards, and (iv) Indemnification Agreement,
dated as of July 29, 2008, between the Company and the Executive, each as
amended from time to time, contains the entire agreement and understanding of
the parties hereto with respect to the matters covered herein and supersedes all
prior or contemporaneous negotiations, commitments, agreements and writings with
respect to the subject matter hereof, all such other negotiations, commitments,
agreements and writings shall have no further force or effect, and the parties
to any such other negotiation, commitment, agreement or writing shall have no
further rights or obligations thereunder. The parties hereto confirm that the
First Amended and Restated Agreement and the Non-Compete Agreement, dated July
29, 2008, between the Executive and the Company are hereby terminated and are of
no further force or effect.
20.    Counterparts. This Agreement may be executed by either of the parties
hereto in counterparts, each of which shall be deemed to be an original, but all
such counterparts shall together constitute one and the same instrument.
21.    Headings. The headings of sections herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.
22.    Notices. All notices or communications hereunder shall be in writing,
addressed as follows:
To the Company:
23 Main Street
Holmdel, N.J. 07733
Attention: Chief Legal Officer


To the Executive:
Marc P. Lefar
At the last address on record with the Company
All such notices shall be conclusively deemed to be received and shall be
effective (i) if sent by hand delivery, upon receipt, or (ii) if sent by
electronic mail or facsimile, upon confirmation of receipt by the sender of such
transmission, or (iii) if sent by courier or certified or registered U.S. mail,
upon receipt.
23.    Severability. In the event that any court having jurisdiction shall
determine that any restrictive covenant or other provision contained in this
Agreement shall be unreasonable or unenforceable in any respect, then such
covenant or other provision shall be deemed limited to the extent that such
other court deems it reasonable or enforceable, and as so limited shall remain
in full force and effect. In the event that such court shall deem any such
covenant or other provision wholly unenforceable, the remaining covenants and
other provisions of this Agreement shall nevertheless remain in full force and
effect.



--------------------------------------------------------------------------------



24.    Press Release. The Company shall consult with the Executive in good faith
in connection with the preparation of press releases, investor relations
communications and internal employee communications relating to the Executive’s
termination of employment with the Company (collectively, the “Communications”)
and shall provide to the Executive copies of all Communications for his review
and comment within a reasonable time prior to the Company’s publication and/or
distribution of such Communications.


25.    [Signature Page Follows]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by its
officer pursuant to the authority of its Board, and the Executive has executed
this Agreement, as of the day and year first written above.
VONAGE HOLDINGS CORP.




By:    /s/ Michael A. Krupka                
Name: Michael A. Krupka
Title: Lead Independent Director


AGREED AND ACCEPTED:




Marc P. Lefar        
Marc P. Lefar


Date:    April 3, 2014    







[Signature Page to Second Amended and Restated Employment Agreement]

--------------------------------------------------------------------------------




Exhibit A
CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE
This CONFIDENTIAL SEPARATION AGREEMENT and GENERAL RELEASE (hereinafter referred
to as this “Agreement”) is made and entered into by and between Marc P. Lefar
(“Executive”) and Vonage Holdings Corp. (defined herein to include its
affiliates, subsidiaries, predecessors and successors and hereinafter referred
to as “Vonage” or the “Company”), effective as of [     ] (the “Effective
Date”). Executive and Vonage are hereafter referred to as the “Parties.”
WHEREAS, Executive was employed by Vonage as its Chief Executive Officer;
WHEREAS, Executive and Vonage entered into an Employment Agreement, dated as of
July 29, 2008, as amended and restated pursuant to that Amended and Restated
Employment Agreement, dated November 5, 2009 and most recently amended and
restated pursuant to that certain Second Amended and Restated Employment
Agreement, dated as of April 3, 2014 (the “Employment Agreement”);
WHEREAS, [description of nature of termination];
WHEREAS, Vonage and Executive have read this Agreement and have had the
opportunity to review it with their respective legal counsel; and
WHEREAS, Vonage and Executive desire to resolve any and all issues and claims
between them, including without limitation Executive’s employment and his
separation therefrom, as well as any and all issues and claims arising from or
relating to the Employment Agreement, and to reach an amicable accord and
settlement concerning their future relationship.
NOW, THEREFORE, in consideration of the premises and mutual promises herein
contained, it is agreed as follows:
1.Separation and Post-Employment Benefits. Executive ceased performing duties
for Vonage on [     ] (the “Termination Date”), and Executive’s services on any
and all boards of directors, boards of trustees and executive and/or management
committees of Vonage of which he was a member ended on such date. The terms of
Executive’s separation from Vonage are now being agreed to, as described herein.
2.    Salary. Executive agrees that Vonage has no obligation to make, and will
not make, any additional salary payments to Executive that have not already been
paid, except for any and all earned, accrued or owed amounts, but not yet paid,
to which Executive is entitled up to and including the Termination Date,
including any unpaid expense reimbursement or tax gross ups, any accrued but
unused vacation and any other amounts or benefits required to be paid under the
Employment Agreement or provided by law or under any plan, program, policy or
practice of Vonage (“Other Accrued Compensation and Benefits”), payable in a
lump sum within five (5) days after the revocation period described in Paragraph
18(d) below. Any further entitlement that Executive may have to compensation
shall be governed by the terms of this Agreement.

1

--------------------------------------------------------------------------------



3.    Non-Admission. It is specifically understood and agreed that this
Agreement does not constitute and is not to be construed as an admission or
evidence of (a) any violation by Vonage or Executive, of any federal, state or
municipal law, statute or regulation, or principle of common law or equity, (b)
the commission by Executive or Vonage of any other actionable wrong, or (c) any
wrongdoing of any kind whatsoever on the part of Executive or Vonage, and shall
not be offered, argued or used for that purpose.
4.    General Release.
(a) In exchange for the consideration provided in this Agreement, and as a
material inducement for both Parties entering into this Agreement, Executive for
himself, his heirs, executors, administrators, trustees, legal representatives,
successors and assigns (hereinafter collectively referred to for purposes of
this Paragraph 4 as “Executive”) hereby irrevocably and unconditionally waives,
releases and forever discharges Vonage and its past, present and future
affiliates and related entities, parent and subsidiary corporations, divisions,
shareholders, predecessors, future officers, directors, trustees, fiduciaries,
administrators, executives, agents, representatives, successors and assigns
(hereinafter collectively referred to for purposes of this Paragraph 4 as
“Vonage”) for any and all waivable claims, charges, demands, sums of money,
actions, rights, promises, agreements, causes of action, obligations and
liabilities of any kind or nature whatsoever, at law or in equity, whether known
or unknown, existing or contingent, suspected or unsuspected, apparent or
concealed, foreign or domestic (hereinafter collectively referred to as
“claims”) which he has now or in the future may claim to have against Vonage
based upon or arising out of any facts, acts, conduct, omissions, transactions,
occurrences, contracts, claims, events, causes, matters or things of any
conceivable kind or character existing or occurring or claimed to exist or to
have occurred prior to the Effective Date in any way whatsoever relating to or
arising out of Executive’s employment with Vonage. Such claims include, but are
not limited to, claims arising under the Age Discrimination in Employment Act,
29 U.S.C. § 621 et seq.; Title VII of the Civil Rights Act of 1964, 42 U.S.C. §
2000e et seq.; the Americans with Disabilities Act of 1990, 42 U.S.C. § 12101 et
seq.; the Family and Medical Leave Act of 1993, 29 U.S.C. § 2601 et seq.; the
Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001 et seq.; the
Equal Pay Act of 1963, 29 U.S.C. § 206(d); Section 806 of the Corporate and
Criminal Fraud Accountability Act of 2002, 18 U.S.C. § 1681 et seq.; the Fair
Credit Reporting Act, 15 U.S.C. §1681 et seq.; any other federal, state or local
statutory laws including, but not limited to, the New Jersey Law Against
Discrimination, the Conscientious Employee Protection Act, the New Jersey Wage
Payment Law, the New Jersey Family Leave Act, all as amended; the common law of
the State of New Jersey; any claim under any local ordinance, including, but not
limited to, any ordinance addressing fair employment practices; any common law
claims, including but not limited to actions in tort, defamation and breach of
contract; any claim or damage arising out of Executive’s employment with or
separation from Vonage (including a claim for retaliation) under any common law
theory or any federal, state or local statute or ordinance not expressly
referenced above; and any and all claims for counsel fees and costs.
(b) To the fullest extent permitted by law, and subject to the provisions of
Paragraphs 4(d) and 4(e) below, Executive represents and affirms that he has not
filed or caused to be filed on his



--------------------------------------------------------------------------------



behalf any claim for relief against Vonage or any releasee and, to the best of
his knowledge and belief, no outstanding claims for relief have been filed or
asserted against Vonage or any releasee on his behalf.
(c) In waiving and releasing any and all waivable claims whether or not now
known, Executive understands that this means that, if he later discovers facts
different from or in addition to those facts currently known by him, or believed
by him to be true, the waivers and releases of this Agreement will remain
effective in all respects — despite such different or additional facts and his
later discovery of such facts, even if he would not have agreed to this
Agreement if he had prior knowledge of such facts.
(d) Nothing in this Paragraph, or elsewhere in this Agreement, prevents or
prohibits Executive from filing a claim with a government agency, such as the
U.S. Equal Employment Opportunity Commission, that is responsible for enforcing
a law on behalf of the government. However, Executive understands that, because
Executive is waiving and releasing, among other things, any and all claims for
monetary damages and any other form of personal relief (per Paragraph 4(a)
above), Executive may only seek and receive non-monetary forms of relief through
any such claim.
(e) Nothing in this Paragraph, or elsewhere in this Agreement, is intended as,
or shall be deemed or operate as, a release by Executive of his rights under the
Parties’ Indemnification Agreement, dated as of July 29, 2008, as amended from
time to time (the “Indemnification Agreement”), or any other rights to
indemnification relating to his performance of services as an officer and/or
director of Vonage, including but not limited to those rights to indemnification
set forth in Vonage’s Certificate of Incorporation as in effect on the date
hereof (the “Certificate of Incorporation”). Notwithstanding the foregoing, the
provisions of this Paragraph 4(e) are intended as recitals only and are not
intended to provide Executive with any additional contractual rights beyond
those contained in the Indemnification Agreement or the Certificate of
Incorporation. Furthermore, nothing herein shall affect Executive’s rights to
Other Accrued Compensation and Benefits and Vested Equity in accordance with the
terms of this Agreement or as provided in Section 6 hereof.
5.    Consideration and Post-Employment Benefits.
(a) Vonage, for and in consideration of the undertakings of Executive set forth
herein and pursuant to Paragraph 4(b)(i) of the Employment Agreement, and
intending to be legally bound, and provided that Executive does not revoke this
Agreement pursuant to Paragraph 18(d) below, agrees that the Executive shall be
entitled to the following, subject to Section 4(d) of the Employment Agreement:
(1) Base Salary for the remainder of the period through December 31, 2014, which
amount shall be payable in lump sum 60 days following the Termination Date; (2)
the 2014 Bonus (as defined in Section 3(d) of the Employment Agreement), if any,
which amount shall be payable in 2015 prior to March 15th; (3) the December RSUs
(as defined in Section 3(c) of the Employment Agreement) shall vest 60 days
following the Termination Date, if and to the extent the December RSUs have not
yet vested as of the Termination Date; (4) access to (x) the Executive’s
executive assistant as of the Termination Date (or a substitute assistant with
reasonable experience) on at least a half-time basis and (y) a full-time office



--------------------------------------------------------------------------------



located at the Company’s offices in Atlanta, Georgia for 120 days following the
Termination Date; and (5) continued entitlement to the housing benefits set
forth in Section 3(h) of the Employment Agreement with respect to costs incurred
during the 30 day period following the Termination Date, which amounts shall be
paid or reimbursed 60 days following the Termination Date. All payments are
subject to applicable tax withholding. Executive shall be solely responsible for
all taxes on the payments under this Agreement. Additionally, subject to the
Executive’s timely election of COBRA continuation coverage, (A) Vonage shall pay
the Executive on a monthly basis the group medical, dental and vision
continuation coverage premiums for the Executive and his dependents under COBRA
in excess of the amount the Executive would have paid if he were an active
employee for the COBRA continuation coverage period, provided that the Executive
or his dependents are eligible and remain eligible for COBRA coverage; and (B)
Executive and, to the extent applicable, his eligible dependents shall be
entitled to continued participation in the medical, dental, and vision insurance
plans of Vonage as in effect from time to time for a period commencing on the 18
month anniversary of the Termination Date and ending on the 36 month anniversary
of the Termination Date, so long as the Executive pays to Vonage, at such time
or times as COBRA premiums would ordinarily be due, an amount equal to the fair
market value (as reasonably determined by Vonage) of the cost of coverage
applicable to the Executive and, to the extent applicable, his eligible
dependents under Vonage’s medical, dental and vision plans; provided, however,
that the Company may elect to provide any of the benefits coverages described
above under a separate insurance policy offering substantially comparable
benefits. Notwithstanding anything to the contrary herein, in the event that the
Executive receives group health coverage from another employer of him (in which
event the Executive shall promptly notify the Company in writing), such
continuation of coverage by Vonage hereunder shall immediately cease. For
purposes of this Agreement, “COBRA” shall mean the requirements of (1) Part 6 of
Subtitle B of Title I of the Employee Retirement Income Security Act of 1974, as
amended, and (2) Section 4980B of the Internal Revenue Code of 1986, as amended.
(b) Notwithstanding anything to the contrary herein, if Executive materially
breaches the provisions of (i) Vonage’s Employee Confidentiality and Innovations
Agreement, dated as of July 29, 2008 (the “Confidentiality Agreement”), (ii) the
Non-Compete Agreement, dated as of April 3, 2014 (the “Non-Compete Agreement”),
or (iii) Section 5 or 7 of the Employment Agreement, Executive shall not be
eligible, as of the date of such material breach, for the payments and benefits
described in Paragraph 5(a) above, and any and all obligations and agreements of
Vonage with respect to such payments shall thereupon cease (and Vonage shall be
entitled to recoup any and all such payments and benefits previously paid or
awarded to Executive), provided, however, that no event or condition described
in the Confidentiality Agreement, Non-Compete Agreement, or Section 5 or 7 of
the Employment Agreement shall constitute a breach unless (x) Vonage first gives
Executive written notice of its intention to terminate his payments and benefits
described in Paragraph 5(a) above and the grounds for such loss of eligibility
for payments and benefits, and (y) such grounds for termination of payments and
benefits (if susceptible to correction) are not corrected by Executive within 30
days of his receipt of such notice (or, in the event that such grounds cannot be
corrected within such 30-day period, Executive has not taken all reasonable
steps within such 30-day period to correct such grounds as promptly as
practicable thereafter).



--------------------------------------------------------------------------------



(c) In accordance with the provisions of Section 3(c) of the Employment
Agreement, the Parties’ Nonqualified Stock Option Agreements dated as of July
29, 2008, September 1, 2009, December 1, 2009, April 1, 2010, April 1, 2011,
April 2, 2012, and April 1, 2013 (collectively, the “Option Awards”), and the
Parties’ Restricted Stock Unit Agreements dated as of April 1, 2011, April 2,
2012, December 11, 2012, and April 1, 2013 (collectively, the “RSU Awards” and,
together with the Option Awards, the “Equity Awards”), the Parties agree that
[describe Executive’s equity] are vested (including, without limitation, any
accelerated vesting in respect of the December RSUs) with respect to [     ]
shares of Vonage’s Common Stock (the “Vested Equity”), and that any options
underlying such Vested Equity are immediately exercisable and shall remain
exercisable for 360 days following the Termination Date, but in no event after
the tenth anniversary of the original grant date of such Vested Equity. Other
than the Vested Equity, all equity awarded by Vonage to Executive has terminated
and is of no further force or effect.
6.    Prior Agreements. This Agreement supersedes all prior agreements entered
into by Vonage and Executive, except for the following: (1) Sections 3(c), 3(d),
and 4(d), Sections 5 through 12 and Section 15 of the Employment Agreement,
which terms survive the termination of the Employment Agreement pursuant to
Section 18 thereof, (2) the Parties’ Non-Compete Agreement dated as of April 3,
2014, (3) the Confidentiality Agreement, (4) the Equity Agreements and (5) the
Indemnification Agreement. [List other appropriate agreements between Vonage and
Executive.]
7.    Resignation from Directorships and Officerships. Pursuant to Paragraph
4(f) of the Employment Agreement, Executive affirms that the Employment
Agreement constitutes written notice of resignation effective as of the
Termination Date and constitutes his immediate resignation from (i) any
director, officer or employee position that Executive has with Vonage, and (ii)
all fiduciary positions (including as a trustee) Executive holds with respect to
any employee benefit plans or trusts established by Vonage.
8.    Confidentiality of Agreement. Executive agrees to keep secret and strictly
confidential the terms of this Agreement (except to the extent this Agreement is
publicly filed) and further represents and warrants that he will not disclose,
make known, discuss or relay any information concerning this Agreement, or any
of the discussions leading up to this Agreement, to anyone (other than members
of his immediate family, accountants or attorneys who have first agreed to keep
said information confidential and to not disclose it to others), and that he has
not done so. The foregoing shall not prohibit or restrict such disclosure as
required by law or in connection with Vonage’s filings with the Securities and
Exchange Commission or any other governmental or regulatory body or as may be
necessary for the prosecution or defense of claims relating to the performance
or enforcement of this Agreement or prohibit or restrict Executive (or
Executive’s attorney) or Vonage from responding to any such inquiry about this
settlement or its underlying facts and circumstances by the Securities and
Exchange Commission, the New York Stock Exchange, any other self-regulatory
organization, or in response to a duly served and effective subpoena or
discovery request in the course of any litigation. Prior to making any
disclosure other than to his immediate family, accountants or attorneys,
Executive shall provide Vonage with as much notice as practicable that he has
been requested or compelled to make disclosure



--------------------------------------------------------------------------------



and shall cooperate with Vonage to maintain the confidentiality of this
Agreement to the fullest extent possible.
9.    Return of Property and Documents. Executive represents and warrants that
he has returned, or will immediately return, to Vonage all Vonage property
(including, without limitation, any and all computers, mobile devices (e.g.,
iPhone, iPad, etc.), identification cards, card key passes, corporate credit
cards, corporate phone cards, files, memoranda, keys and software) in
Executive’s possession and that he has not, and will not, retain any duplicates
or reproductions of such items. Executive further represents and warrants that
he has delivered to Vonage all copies of any Confidential Information (as
defined in the Confidentiality Agreement) in his possession or control and has
destroyed all copies of any analyses, compilations, studies or other documents
in his possession that contain any Confidential Information. Notwithstanding the
foregoing, subject to Sections 5 through 7 of the Employment Agreement,
Executive shall maintain ownership and use of his rolodex and other address
books and Vonage agrees to cooperate and reasonably assist Executive in the
transfer to Executive of his personal files and contacts as well as any cell
phone and mobile device numbers used by Executive if such numbers are registered
in Vonage’s name.
10.    Notices. All notices, requests, demands and other communications
hereunder to Vonage shall be in writing and shall be delivered, either by hand,
by facsimile, by overnight courier or by certified mail, return receipt
requested, duly addressed as indicated below or to such changed address as
Vonage may subsequently designate:
Vonage Holdings Corp.
23 Main Street
Holmdel, New Jersey 07733
Attention: Office of Chief Legal Officer
Any such notice, request, demand or other communication to Vonage delivered in
the manner specified above shall be deemed duly given only upon receipt by
Vonage.
All notices, requests, demands and other communications hereunder to Executive
shall be in writing and shall be delivered, either by hand, by facsimile, by
overnight courier, or by certified mail, return receipt requested, duly
addressed as indicated below or to such changed address as Executive may
subsequently designate:
Marc P. Lefar
at the last address on record with Vonage
Any such notice, request, demand or other communication to Executive delivered
in the manner specified above shall be deemed duly given only upon receipt by
Executive.
11.    Severability. If, at any time after the Effective Date, any provision of
this Agreement shall be held by any court of competent jurisdiction or
arbitrator to be illegal, void or unenforceable, such provision shall be of no
force and effect. The illegality or unenforceability of such provision, however,
shall have no effect upon, and shall not impair the enforceability of, any



--------------------------------------------------------------------------------



other provision of this Agreement, provided, however, that upon finding that
Paragraph 4(a) is illegal and/or unenforceable, Vonage shall be released from
any obligation to make any payment pursuant to Paragraph 5 of this Agreement,
and Executive shall repay to Vonage any and all amounts already received
pursuant to Paragraph 5.
12.    Choice of Law; Arbitration. The terms of this Agreement and all rights
and obligations of the Parties, including its enforcement, shall be interpreted
and governed by the laws of the State of New Jersey, without regard to conflicts
of law principles. Pursuant to Section 12 of the Employment Agreement, which is
incorporated by operation thereof and reference herein, any disputes arising out
of this Agreement and which are mandatorily arbitrable shall be settled
exclusively by arbitration before the American Arbitration Association at a
location in New Jersey.
13.    Injunctive Relief. Notwithstanding the limited agreement to arbitrate set
forth in Paragraph 12 of this Agreement, any claim alleging breach of the
non-disparagement obligations under Section 10 of the Employment Agreement or
alleging breach of Paragraph 8 of this Agreement may be brought in any federal
or state court of competent jurisdiction in the State of New Jersey, where the
parties consent to jurisdiction and agree not to argue that it is an
inconvenient forum for resolution of the claim. A material breach of Section 10
of the Employment Agreement or Paragraph 8 of this Agreement shall be considered
to be irreparable harm, where no adequate remedy at law would be available in
respect thereof. The Parties agree that neither Party will have any obligation
to post a bond to obtain said injunctive relief.
14.    Modification of Agreement. No provision of this Agreement may be
modified, altered, waived or discharged unless such modification, alteration,
waiver or discharge is agreed to in writing and signed by the Parties hereto. No
waiver by either Party hereto of, or compliance with, any condition or provision
of this Agreement to be performed by such other Party shall be deemed a waiver
of similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.
15.    Withholding. Vonage may withhold from amounts payable or benefits
provided under this Agreement any and all federal, state and local taxes that
are required to be withheld and reported by any applicable laws and regulations.
Vonage may also withhold and report any amounts necessary pursuant to the
benefit plans, policies or arrangements of Vonage or otherwise, in accordance
with any applicable Vonage policies, laws and/or regulations.
16.    Entire Agreement; Headings. Other than as set forth in Paragraph 6
hereof, this Agreement sets forth the entire agreement between the Parties
hereto and any and all prior and contemporaneous agreements, discussions or
understandings between the Parties pertaining to the subject matter hereof,
including relating to severance payments or compensation, have been and are
merged into and superseded by this Agreement. The headings of the sections
contained in this Agreement are for convenience only and shall not be deemed to
control or affect the meaning or construction of any provision of this
Agreement.
17.    Counterparts. This Agreement may be executed in several counterparts,
each of which will be deemed an original, but all of which will constitute one
and the same instrument.



--------------------------------------------------------------------------------



18.    EXECUTIVE ACKNOWLEDGES AND WARRANTS THAT:
(a) he has read the terms of this Agreement and that he understands its terms
and effects, including the fact that he has agreed to release and forever
discharge Vonage or any releasee from any legal action arising out of his
employment relationship with Vonage, the terms and conditions of that employment
relationship, and the termination of that employment relationship;
(b) he has signed this Agreement voluntarily and knowingly in exchange for the
consideration described and referenced herein, which he acknowledges as adequate
and satisfactory to him;
(c) he has been informed that he has the right to consider this Agreement for a
period of twenty-one (21) days from receipt prior to entering into this
Agreement and he has signed on the date indicated below after concluding that
this Agreement is satisfactory;
(d) he has been informed that he has the right to revoke this Agreement for a
period of seven (7) days following his execution of this Agreement by giving
written notice to Vonage to the attention of Office of Chief Legal Officer,
Vonage Holdings Corp., 23 Main Street, Holmdel, New Jersey 07733. This Agreement
shall not be effective or enforceable until Executive’s right to revoke this
Agreement has lapsed;
(e) he has been and is hereby advised in writing by Vonage to consult with an
attorney prior to signing this Agreement and he has consulted with his attorney
and fully discussed and reviewed the terms of this Agreement with his attorney;
(f) neither Vonage, nor any of its agents, representatives or attorneys have
made any representations to Executive concerning the terms or effects of this
Agreement other than those contained and referenced herein; and
(g) this Agreement shall be governed, interpreted and enforced by and under the
laws of the State of New Jersey, without regard to choice of law principles.





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by its
officer pursuant to the authority of its Board, and the Executive has executed
this Agreement, as of the day and year set forth below.


VONAGE HOLDINGS CORP.




By:                        By:                    
Marc P. Lefar


Dated:                        Dated:                    



[Signature Page to Confidential Separation Agreement and General Release]

--------------------------------------------------------------------------------




Exhibit B
Employee Confidentiality and Innovations Agreement
In consideration of my employment with Vonage Holdings Corp. (“Vonage”) (if such
employment has not yet commenced) or my continued employment with Vonage, as the
case may be, I agree to be bound by the terms of this Employee Confidentiality
and Innovations Agreement (this “Agreement.”). I understand that as a result of
my employment with Vonage (“Employment”), I may have access to information of a
confidential nature about Vonage’s business, through the delivery of documents
and permitted visits to Vonage’s premises. I understand that Vonage needs to
maintain the confidentiality of that information, and I agree, as set forth
below, to treat such information confidentially.
In addition, I understand and agree that if I develop Innovations (as defined in
this Agreement) as a result of or in connection with my Employment, Vonage will
have rights in those Innovations as set forth in this Agreement.
Terms of Agreement
A.Confidential Information
1.    “Confidential Information” means all information, whether written or oral,
tangible or intangible, and including trade secrets and data of whatever nature,
disclosed by Vonage or any of its representatives or agents, whether before or
after the date of this Agreement, or which may otherwise be made available or
become known to me, which is either expressly designated by Vonage as being
confidential or is disclosed under circumstances that should reasonably indicate
to me that the disclosed information ought to be treated as confidential.
“Confidential Information” shall not include information which
(i)
becomes or has been generally available to the public other than as a result of
disclosure by me in violation of this Agreement,

(ii)
was in my possession from a third-party source prior to its disclosure by Vonage
or its representatives, (iii) becomes available to myself from a third-party
source other than Vonage or its representatives, or

(iii)
is independently developed by myself without use of any of the Confidential
Information. The burden of establishing the availability of the foregoing
exceptions shall be on myself;

provided, however, that in (ii) and (iii) above the third-party source obtained
the information without violation of the rights of Vonage and all restrictions
on use or disclosure of such information from that third-party source are
observed by myself.

1

--------------------------------------------------------------------------------



2.    I agree to use Confidential Information only for purposes directly related
to my Employment. Without prior written consent of Vonage, I agree not to
disclose any Confidential Information in any manner whatsoever, in whole or in
part.
3.    If I am requested or required (by oral questions, interrogatories,
requests for information or documents, subpoena, civil investigative demand or
similar process) to disclose Confidential Information supplied to it, I shall
promptly notify Vonage of such request(s). If, in the opinion of my legal
counsel, I am compelled to disclose Confidential Information to any tribunal or
else stand liable for contempt or suffer other censure or penalty, I may do so
without liability under this Agreement, provided I make reasonable efforts to
have my disclosure limited to the narrowest scope practicable under the
circumstances, including cooperation in any request for a protective order and
seeking to have any proceedings held in camera, with a sealed record.
4.    Upon termination of my Employment for any reason, I shall, upon request,
promptly deliver to Vonage all copies of any Confidential Information in my
possession or control and shall destroy all copies of any analyses,
compilations, studies or other documents in my possession that contain any
Confidential Information.
B.    Innovations
1.    “Innovations” means discoveries, developments, concepts and ideas, whether
or not protectable under law, relating to Vonage’s present and prospective
business activities, the name and extent of those business activities being
known to me by reason of my Employment, such as (but not limited to) inventions,
know-how, discoveries, improvements, original works of authorship, designs,
software, source code, object code, programs, formulas, processes, developments,
trade secrets, trademarks, copyrights, service marks, logos and related
proprietary information and materials, whether patentable, copyrightable,
subject to trademark registration, or not, and all drafts, proposals, sketches,
revisions and demonstration and “beta” versions thereof, written, created,
developed or produced or to be written, created, developed or produced.
2.    In consideration of my Employment, I acknowledge and agree that all
Innovations created by me (either working alone or as part of a group)
(i)
during the term of my Employment, and

(ii)
within six months after the end of the term if they (a) were made using
equipment, supplies, facilities or trade secret information of Vonage, or (b)
were developed at least in part on Vonage’s time, or (c) relate either to
Vonage’s present or prospective business activities known to me when the
Innovation was conceived, or (d) result from any work that I perform in the
course of my employment, shall be the property of Vonage, free of any reserved
or other rights of any kind on my part.

To achieve that result:



--------------------------------------------------------------------------------



(i)
I hereby permanently, irrevocably, exclusively and absolutely assign to Vonage
all right, title and interest in and to all Innovations and all right, title and
interest in and to all patents, domain names, trade secrets, trademarks and
other intellectual property derived therefrom, effective when each Innovation
first becomes capable of being so assigned, transferred or vested;

(ii)
I agree to deliver all Innovations to Vonage no later than the end of the term
of my Employment, unless Vonage requests otherwise;

(iii)
As to any Innovation that is a copyrightable work, I agree that such Innovation
constitutes and shall constitute a work made-for-hire as defined in the United
States Copyright Act of 1976; that Vonage is and shall be the author of said
work made-for hire and the owner of all rights in and to such Innovation
throughout the universe, in perpetuity and in all languages, for all now known
or hereafter existing uses, media and forms, including, without limitation, the
copyrights therein and thereto throughout the universe for the initial term and
any and all extensions and renewals thereof; and that Vonage shall have the
right to make such changes therein and such uses thereof as it may deem
necessary or desirable. To the extent that such copyrightable Innovation is not
recognized as a work-made-for- hire, I hereby permanently, irrevocably,
exclusively and absolutely assign, transfer and convey to Vonage, without
reservation, all of my right, title and interest throughout the universe in
perpetuity in such Innovation, including, without limitation, all rights of
copyright and copyright renewal in such Innovation or any part thereof; and

(iv)
I hereby waive all rights of “droit moral” or “moral rights of authors” or any
similar rights or principles of law which I may now or later have in the
Innovations. I warrant and represent that I have the right to execute this
certificate, that each Innovation is and shall be new and original with me and
not an imitation or copy of any other material, and that to the best of my
knowledge, each of the Innovations does not and shall not violate or infringe
upon any common law or statutory right of any party including, without
limitation, contractual rights, copyrights, trademarks, patents, service marks
and rights of privacy, publicity, or any other right of any person or entity and
is not the subject of any litigation or claim that might give rise to
litigation.

3.    I agree to execute such further documents and do such other act as may be
reasonably required by Vonage or its successors, licensees, or assignees to
evidence or effectuate Vonage’s rights under this Agreement. Vonage’s rights in
the Innovations may be assigned, licensed, or otherwise transferred.



--------------------------------------------------------------------------------



4.    I hereby irrevocably constitute and appoint Vonage with full power of
substitution, to be my true and lawful attorney to execute, acknowledge, swear
and file all instruments and documents, and to take any action which shall be
deemed necessary, appropriate or desirable to perfect its rights in any
Innovation created by me (working alone or as part of a group). This appointment
shall be deemed to be coupled with an interest and shall be irrevocable and
survive my death, disability or bankruptcy.
5.    Except as the context otherwise requires, “Vonage” also includes all
Affiliates of Vonage. “Affiliate” means any person that directly or indirectly,
controls, is controlled by, or is under common control with Vonage.
6.    This Agreement shall be construed under and governed by the laws of the
State of New Jersey applicable to contracts executed and wholly performed in
that state. This Agreement constitutes the entire agreement of the parties with
respect to its subject matter and may not be amended or modified except by a
written instrument executed by each of the patties. No failure or delay by any
party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege hereunder.
7.    This Agreement may be executed in any number of counterparts, each of
which shall constitute an original and all of which shall constitute one and the
same instrument. This Agreement shall become effective when signed by each of
the parties on any counterpart, whether or not all of the parties have signed
any one counterpart.
Execution
MY SIGNATURE BELOW SIGNIFIES THAT I HAVE COMPLETELY READ, AND FULLY UNDERSTAND
AND AGREE TO THIS CONFIDENTIALITY AND INVENTIONS AGREEMENT.


                  
Applicant Print Name




                  
Home Address of Applicant


                  
Signature of Applicant


                  
Date




                  
Vonage Signature




                  
Date








--------------------------------------------------------------------------------




Exhibit C
NON-COMPETE AGREEMENT
AGREEMENT, dated this 3rd day of April, 2014, by and between Vonage Holdings
Corp. and its subsidiaries, a Delaware corporation with principal executive
offices at 23 Main Street, Holmdel, New Jersey 07733 (“Vonage”), and Marc P.
Lefar (“Employee”).
In consideration of Employee’s employment with Vonage or continued employment
with Vonage, as the case may be, Employee agrees to be bound by the terms of
this Non-Compete Agreement (“Agreement”) as follows:
1.
Restriction on Competition. During the period of Employee’s employment with
Vonage and for a period of twelve (12) months thereafter, Employee shall not
directly or indirectly, own, manage, operate, control, be employed by or render
services (whether as an employee, consultant, independent contractor or
otherwise, and whether or not for compensation) to (i) any of the companies, or
where indicated, only the lines of business, set forth on the attached Schedule
1, or (ii) the portion of any entity that sells and/or markets consumer and/or
business voice services over a fixed broadband connection, (each, a “Competitive
Entity”) anywhere within the “Territory,” that term meaning within the United
States and Canada in those States and provinces (or States and provinces
contiguous thereto) in which Vonage conducts or is substantially prepared to
conduct its business on the date of Employee’s employment termination. Nothing
contained in this Section 1 shall be deemed to prohibit Employee from (x) being
employed by or rendering services as a consultant to a wireless services company
in connection with the marketing and/or offering of wireless/cellular-based
voice, data or entertainment services, except that Employee will not advise or
assist such wireless services company with implementing technology-based
strategies designed to directly disrupt or interfere with the provision or
offering of “over-the-top” applications whose primary functionality is voice,
video or messaging, or (y) acquiring or holding, solely for investment, publicly
traded securities of a Competitive Entity, provided such securities do not, in
the aggregate, constitute more than five percent (5%) of any class or series of
outstanding securities of such Competitive Entity.

2.
Specific Remedies. If Employee commits a breach of any of the provisions of
Section 1, Vonage shall have the right to have such provisions specifically
enforced by any court having equity jurisdiction, it being acknowledged and
agreed that any such breach will cause irreparable injury to Vonage and that
money damages will not provide an adequate remedy.

3.
Independence, Severability and Non-Exclusivity. The right enumerated in Section
2 shall be in addition to and not in lieu of any other rights and remedies
available to Vonage at law or in equity. If any of the covenants contained in
Section 1 (“Covenants”) or any part of any of them, is found by a court of
competent jurisdiction to be invalid or unenforceable, this shall not affect the
remainder, or rights or remedies under this





--------------------------------------------------------------------------------




Agreement, which shall be given full effect without regard to the invalid
portions. The parties intend to and do hereby confer jurisdiction on courts
located within the geographical scope of the Covenants. If any of the Covenants
is held to be invalid or unenforceable because of the duration or geographical
area, the parties agree that the court making such determination shall have the
power to reduce the duration and/or area and, in its reduced form, such Covenant
shall then be enforceable. No such holding of invalidity or unenforceability in
one jurisdiction shall bar or in any way affect Vonage’s right to the relief
provided in Section 2 or otherwise in the courts of any other jurisdiction
within the geographical scope of the Covenants.
4.
Successors; Binding Agreement. This Agreement and all obligations of Employee
hereunder shall inure to the benefit of, and be enforceable by, Vonage and
Vonage’s successors in interest.

5.
Entire Agreement. This Agreement constitutes the entire understanding between
the parties hereto relating to its subject matter hereof, and supersedes all
prior negotiations, discussions, preliminary agreements and agreements relating
to that subject matter.

6.
Law Governing. This Agreement shall be governed by and construed in accordance
with the laws of the State of New Jersey (without giving effect to conflicts of
law provisions).







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year set forth above.
Vonage Holdings Corp.    AGREED AND ACCEPTED:


By:                  






                  
Employee Signature
Name:                  
                  
Date


Title:                  


 





